Fawcett, J.
This is an appeal by defendant from a judgment of tbe district court for Douglas county in a bastardy proceeding.
*479Five errors are assigned, but tbe fifth assignment only will he considered, as the first four are clearly without merit. The fifth assignment is that the judgment is excessive. Defendant was 19 years of age at the time of the trial, was earning $18 a week, and had no other resources. He held a position as usher in a dry goods store, spending part of his time in a cafe operated in connection with the store. In addition to his salary, he was furnished his dinners in the cafe. The judgment was for $3,205, payable in monthly instalments of $15 a month. Under this judgment the payments would continue until the child became 18 years of age. We think the judgment is excessive and should be substantially reduced.
The judgment of the district court is therefore reversed and the cause remanded, with directions to enter judgment in favor of the prosecutrix for $1,800, payable at the rate of $100 a year, in quarterly or monthly instalments as the district court may deem most appropriate.
Reversed.
Rose, Sedgwick and Hamer, JJ., not sitting.